Citation Nr: 0703073	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-40 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to Dependency and Indemnity Compensation based on 
service connection for the cause of the veteran's death.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs







ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.  The appellant is the veteran's wife.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the RO.  



FINDINGS OF FACT

1.  The veteran died in September 2003 as the result of 
metastatic carcinoma due to carcinoma of the mouth.  

2.  The veteran, who performed active service in the Republic 
of Vietnam, is shown to have been treated for diabetes 
mellitus prior to his demise.  

3.  The veteran's diabetes mellitus is shown as likely as not 
to have  materially contributed in producing or accelerating 
the veteran's death.  




CONCLUSIONS OF LAW

1.  The veteran's disability manifested by diabetes mellitus 
is presumed to have been incurred due to Agent Orange 
exposure during his period of service in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).  

2.  By extending the benefit of the doubt to the appellant, 
the veteran's service-connected diabetes mellitus contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in a January 2004 letter.  By this 
letter, the RO also notified the appellant of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
April 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate her claim and 
assist her in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of her claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Additionally, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

The Board observes that the veteran died in died in September 
2003.  His death certificate lists metastatic carcinoma as 
the immediate cause of death and carcinoma of the mouth as 
the underlying cause.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

The hospital reports show that at the time of his death, the 
veteran suffered from several conditions including diabetes 
mellitus type 2, metastatic carcinoma to the bone and the 
lung, and oral cancer.  

In an August 2004 statement, the veteran's private physician 
stated that he had been treating the patient since June 1993.  
The physician noted that the veteran had developed diabetes 
mellitus type 2 two years earlier in 1991.  The veteran was 
not initially taking medications to control the diabetes and 
subsequently his diabetes became worse and needed multiple 
medications.  

The physician noted that, during the time he was treating the 
veteran, the veteran developed oral cancer that subsequently 
metastasized to his bone and lungs.  Because the diabetes was 
not well controlled, chemotherapy treatment for the cancer 
was complicated.  

The physician opined exposure to Agent Orange while serving 
in Vietnam could have contributed to the veteran's medical 
problems.  

In a separate August 2004 statement, another private 
physician who treated the veteran stated the veteran's 
diabetes mellitus type 2 was treated with mostly oral 
hypoglycemic agents.  However, his blood glucose was not well 
controlled.  

The physician also stated that the veteran had non Hodgkin 
lymphoma that was treated with radiotherapy, but treatment 
had to be delayed until his blood glucose was in better 
control.  

The physician opined that the poorly controlled diabetes 
mellitus type 2 could have been a factor in the veteran's 
death because of the treatment delay.

In June 2006, the Board requested a medical expert review the 
claims file and offer an opinion as to whether it was at 
least as likely as not that the veteran's diagnosed diabetes 
mellitus and carcinoma of the lung caused or contributed to 
cause his death.  

In August 2006, the medical expert responded that there was 
no literature to support that his poorly controlled diabetes 
contributed to his rapid progressive disease and not 
responding to chemotherapy.  Further, he noted there was no 
record from a medical oncologist to support the claim that 
the veteran could not tolerate chemotherapy due to his 
diabetes.  

The expert concluded that the veteran's death was due to 
cancer which appeared to be very aggressive and widely 
metastasis in a short period of time.  The examiner noted 
that diabetes could complicate chemotherapy treatment, 
however, chemotherapy for metastatic head and neck cancer was 
primarily used for palliation and not curative.  

The expert stated that the record did not indicate that the 
veteran had primary lung cancer.  Rather he had metastatic 
disease from his oral cancer.  There was no biopsy to prove 
that he had another primary cancer in the lung, thus it could 
not be concluded that the veteran had lung cancer.  

Thus the expert opined that it was less than likely that his 
cancer was related to Agent Orange, but rather his cause of 
death was due to cancer.  

In September 2006, the medical expert clarified his opinion 
of August 2006.  He stated the cause of death was from cancer 
and was not from diabetes.  

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
appellant's contentions.  It is therefore the responsibility 
of the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board would point out that for a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Overall, the Board finds the evidence in this case to be in 
relative equipoise in showing that the veteran's diabetes 
mellitus as likely as not contributed materially in producing 
or accelerating his demise.  As veteran is shown to have 
performed service in the Republic of Vietnam during his 
period of active service, his diabetes mellitus is presumed 
to have been incurred due to Agent Orange exposure therein.  

By extending the benefit of the doubt to the appellant, 
service connection for the cause of the veteran's death is 
warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


